           Case 1:19-cr-00104-TFH Document 2 Filed 03/20/19 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                    Holding a Criminal Term

                             Grand Jury Sworn in on JuIy 9, 2018

UNITED STATES OF AMERICA                             CRIMINAL NO.

                                                     MAGISTRATE NO. I9-MJ-062

RAEQUAN WILLIAMSON,                                  VIOLATION:
                                                     18 u.s.c. $ e22(g)(1)
                       Defendant.                    (Unlawful Possession of a Firearm and
                                                     Ammunition by a Person Convicted of a
                                                     Crime Punishable by Imprisonment for a
                                                     Term Exceeding One Year)

                                                     FORFEITURE:      18 U.S.C. $ 924(d),
                                                     21 U.S.C. $ 8s3(p) and 28 U.S.C. $ 2461(c)

                                      INDICTMENT
       The Grand Jury charges that

                                          COUNT ONE

       On or about March 14, 2019, within the District of Columbia, RAEQUAN
WILLIAMSON, having been convicted of a crime punishable by imprisonment for a term

exceeding one year, in the Superior Court for the District of Columbia, Criminal Case No. 2017-

CF2-013077, did unlawfully and knowingly receive and possess a firearm, that is, a Glock 22, .40

caliber semi-automatic pistol, and did unlawfully and knowingly receive and possess ammunition,

that is, .40 caliber ammunition, which had been possessed, shipped and transported in and affecting

interstate and foreign commerce.

       (Unlawful Possession of a Firearm and Ammunition by a Person Convicted of a Crime
       Punishable by Imprisonment for a Term Exceeding One Year, in violation of Title 18,
       United States Code, Section 922(9(t))
             Case 1:19-cr-00104-TFH Document 2 Filed 03/20/19 Page 2 of 2


                                   F0RFEITURE ALLEGATION

        l.         Upon conviction ofthe offense alleged in Count One this Indictment, the defendant

shall forfeit to the United States, pursuant to Title I 8, United States Code, Section 924(d) and Title

28, United States Code, Section 2461(c), any firearms and ammunition involved in or used in the

knowing commission of the offense, including but not limited to a Glock 22, .40 caliber semi-

automatic pistol and .40 caliber ammunition.

       2.       Ifany ofthe property described above as being subject to forfeiture,       as a result   of

any act or omission    ofthe defendant:

       (a)      cannot be located upon the exercise ofdue diligence;

       (b)      has been transferred or sold to, or deposited   with,   a   third party;

       (c)      has been placed beyond the    jurisdiction ofthe Court;

       (d)      has been substantially diminished in value; or

       (e)      has been commingled with other property that cannot be subdivided without

                difficulty;

the defendant shall forfeit to the United States any other property ofthe defendant, up to the value

of the property described above, pursuant to Title 21, United States Code, Section 853(p),               as

incorporated by Title 28, United States Code, Section 2461(c).

       (Criminal Forfeiture, pursuant to Title I 8, United States Code, Section 924(d), Title 2l          ,
       United States Code, Section 853(p), and Title 28, United States Code, Section 2461(c))

                                                A TRUE BILL:


                                                FOREPERSON.

              l<   . (.^   lrrarr-
         ofthe United States in
and for the District of Columbia

                                                   2
